116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald HALL, Appellant,v.Elise BRANYAN;  Patrick Deaton;  David Anderson, CircuitCourt Judge, Greene County, Missouri, Appellees.
No. 97-2140WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 28, 1997.Filed:  June 6, 1997

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Missouri inmate Donald Hall filed this action under 42 U.S.C. §§ 1983 and 1985 against two attorneys who were appointed to represent Hall in his state postconviction proceeding, and the judge who initially presided over the proceeding.  The district court dismissed Hall's claim against the judge on the basis of judicial immunity, and granted summary judgment in favor of the attorneys because the evidence did not support Hall's allegation that they conspired with state officials to deprive Hall of a federal right.  Having carefully reviewed the record, we conclude the district court's ruling is clearly correct.  Neither briefing by the parties nor an extended discussion on our part is warranted.  We thus affirm the district court.  See 8th Cir.  R. 47A(a).